Appeals Dismissed and Memorandum Opinion filed February 21, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00089-CR
                             NO. 14-19-00090-CR

                         KEVIN PEOPLES, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 185th District Court
                             Harris County, Texas
                  Trial Court Cause Nos. 1510486 and 1544474

                  MEMORANDUM                    OPINION
      Appellant Kevin Peoples was indicted for possession with intent to deliver a
controlled substance and aggravated assault with a deadly weapon. The trial court
dismissed each case on the State’s motion. Appellant filed notices of appeal from
the dismissals.

      Generally, appeals in criminal cases may only be taken from final judgments
of convictions. Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961);
McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). No
exception to the general rule allows an appeal from an order dismissing the case.

      Accordingly, we dismiss the appeals for lack of jurisdiction.

                                  PER CURIAM



Panel consists of Justices Christopher, Hassan, and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2